Title: To Benjamin Franklin from Julien-Pierre de La Faye, 4 August 1779
From: La Faye, Julien-Pierre de
To: Franklin, Benjamin


Monsieur
a Paris le 4 aoust 1779.
Ne pouvant accompagner Mad. du Lin, comme je l’aurois désiré, je vous prie de Vouloir bien écouter la proposition qu’elle est chargée de vous faire et que je crois qui pourroit vous être agréable dans les circonstances présentes.
Je proffite avec empressement de cette occasion pour vous réiterer les assûrances du très respectueux attachement avec lequel J’ay l honneur d’etre, Monsieur votre très humble et très obeissant serviteur
De La FAYE

Permettés que je presente icy mil compliments a Monsieur votre fils.

 
Notation: De La faye Paris, 4 aout 1779.
